Citation Nr: 1314225	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  07-30 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1971 to December 1975 and from October 1976 to July 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the VA RO in Chicago, Illinois.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This case was previously before the Board in September 2011, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.  

Service connection has previously been separately denied for posttraumatic stress disorder and drug abuse.


FINDINGS OF FACT

1.  Depression clearly and unmistakably existed prior to the Veteran's entrance into active service.  

2.  Depression clearly and unmistakably was not permanently worsened beyond its natural progression as a result of the Veteran's active service.  


CONCLUSION OF LAW

Depression clearly and unmistakably existed prior to the Veteran's active service and was not aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in April 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In a March 2006 letter, the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  In a September 2011 letter, the Veteran was provided appropriate notice with respect to what the evidence must show to substantiate a claim that a disability that existed prior to service was aggravated by active service.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file, VA Medical Center treatment notes have been obtained, the Veteran has been afforded the appropriate VA examination, and the appropriate VA medical opinions have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Pertinent in this matter is the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 relative to claims for service-connected disability. 

In pertinent part, Wagner held that when no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability [was] due to the natural progress of the pre-existing condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran has asserted that he has depression as a result of his active service.

A review of the STRs shows that in February 1970, the Veteran was afforded a pre-enlistment examination.  At that time, the Veteran checked "yes" on the Report of Medical History to the question of whether he experienced trouble sleeping and the question of whether he experienced depression or excessive worry.  The examiner noted that the Veteran had undergone plastic surgery on three occasions as a child to correct a cartilaginous growth defect on his face.  The examiner also noted that the Veteran experienced trouble sleeping and worry associated with tests while in school, but that he did not have a current problem.  In July 1971, the Veteran was examined upon entry into active service.  At that time, the Veteran again checked "yes" to the question of whether he experienced depression or excessive worry.  The examiner elaborated on this by noting that the Veteran worried sometimes.  

Further review of the Veteran's STRs shows that in December 1974, the Veteran was seen in the mental health clinic and then admitted to the hospital for detoxification as a result of improper use of hashish and amphetamines.  At the time of his November 1975 separation examination, the Veteran was not found to have any mental health problems; however, the Board notes that there is no separation Report of Medical History of record.  

The Veteran was also treated for substance abuse during his second period of active service.  In April 1978, the Veteran was admitted into the Alcohol and Drug Abuse Prevention and Control Program (ADAPCP).  On the intake form, the examiner noted diagnoses of improper use of cannabis sativa, improper use of psycho-stimulants, and alcoholism-habitual excessive drinking.  There is no separation examination from the Veteran's second period of active service of record.  

A review of the Veteran's SPRs shows that during his first period of active service, the Veteran was generally found to perform his duties proficiently and was not noted to have any problems with the maintenance portion of his job.  However, it was noted that his attitude toward other parts of his duties needed improvement and that he did not possess all the traits required of an outstanding non-commissioned officer (NCO).  During his second period of active service, the Veteran seems to have experienced more difficulty in just performing his duties.  In April 1978, the Veteran received counseling as a result of being unable to perform his duties or attend work formation because of incapacitation by an intoxicating substance.  The Veteran continued to experience difficulty in performing his duties and as noted above, was admitted into the ADAPCP in April 1978.  However, by the Veteran's own admission, he had no desire to be rehabilitated.  The Veteran eventually was discharged under Chapter 9

A review of the post-service medical evidence of record shows that the Veteran has received mental health and substance abuse treatment at the VA Medical Center since at least May 1996.  A review of those records shows that the Veteran sought treatment at the VA Medical Center in May 1996 for long-term dependence on alcohol, at which time he reported he took his first drink at age 16 and continued abusing alcohol from that time, through his active service, and since his separation from active service.  The Veteran has continued to receive somewhat regular substance abuse and mental health treatment at the VA Medical Center since that time.  

In September 2010, the Veteran was afforded a VA examination.  Based on a very thorough review of the Veteran's service records and post-service medical records, the history provided by the Veteran, and an examination of the Veteran; the VA examiner diagnosed major depressive disorder, recurrent, not related to active service; chronic and recurrent alcohol dependence, moderate to severe in nature and not related to active service; cocaine dependence by history; episodic opioid abuse; and personality disorder with borderline, passive dependent, and schizoid features.  

The examiner noted that the Veteran had longstanding developmental difficulties since childhood, beginning with extensive plastic surgery because of Romberg's disease that he considered painful and led to his self-judgment.  The examiner noted that the Veteran's alcohol use began extremely early and by age 16 he was using alcohol extensively.  The examiner further noted the Veteran's own report that as a result of his acting out and behavioral issues, his father was "redlined" in his own active service career and did not obtain the rank he expected.  The examiner noted that it was apparent that the Veteran had longstanding depression that was unrelated to his active service.

In September 2011, the Veteran was afforded another VA examination to determine whether the Veteran's depression clearly and unmistakably existed prior to his active service and if so, whether it was clearly and unmistakably not aggravated by his active service.  Based on a thorough review of the record, to include the Veteran's service records and the September 2010 VA examination report, the examiner found that there was clear and unmistakable evidence that the Veteran's diagnosed major depressive disorder pre-existed his active service.  In this regard, the examiner noted that the Veteran reported extreme difficulty with being abused as a child, conflicts regarding alcoholism in the biological father, potential alcoholism within the biological mother, as well as a lack of an emotional relationship with either parent.  The examiner further noted that the Veteran began excessive drinking of alcohol, which became drug dependence, by the time he entered active service.  The examiner also found that there was clear and unmistakable evidence that the Veteran's depression was not aggravated beyond its natural progression by his active service.  In this regard, the examiner noted that there was no indication of an identifiable incremental permanent worsening of the underlying condition.  The examiner further found that it was not likely that the Veteran's depression had its onset in active service.  

In October 2011, the Veteran's claims file was returned to the VA examiner who performed the September 2010 VA examination and provided the September 2011 medical opinion for an addendum opinion.  At that time, the VA examiner opined the Veteran's depression clearly and unmistakably existed prior to his active service and that it was clearly and unmistakably not aggravated by such service.  

In this regard, the examiner noted that based on an extensive review of the Veteran's claims file, the Veteran was found to have longstanding developmental difficulty since childhood, beginning with extensive plastic surgery because of Romberg's disease.  She noted that the Veteran considered those experiences painful and they led to his depression and self-judgment regarding his inability to have children.  The VA examiner further noted that the Veteran's alcohol use began early and by age 16, he was using alcohol extensively.  She reported that the Veteran indicated his father had been unable to achieve the rank he expected in the military as a result of the Veteran's bad behavior during childhood.  She further reported that the Veteran's social and occupational impairment were not related to any claimed service-connected disability.  Rather, the Veteran's impairment in functioning was noted to be a result of his pre-existing and continuing depression, his chronic moderate to severe alcohol dependence, cocaine dependence, and his personality disorder.  She reported that all of these problems were longstanding and that the Veteran's personality disorder was a lifelong pattern of maladjustment that had been noted not to have been worsened by his active service.  The VA examiner noted that the term aggravation referred to an identifiable incremental permanent worsening of the underlying condition rather than an intermittent flare-up of symptoms.  She reported that the Veteran's pre-existing depression continued with his alcohol and drug dependence during service and that there was no identifiable incremental permanent worsening of his underlying condition during active service.

In sum, the VA examiner has competently opined that the Veteran's depression clearly and unmistakably existed prior to his active service and that the Veteran's depression clearly and unmistakably was not aggravated beyond its natural progression by his active service.  There is no competent evidence to the contrary, and the Board finds the VA opinions to be persuasive.  Therefore, the presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for depression is not warranted.


ORDER

Entitlement to service connection for depression is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


